Citation Nr: 1732113	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability other than bilateral pterygium.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to major depressive disorder not otherwise specified (NOS) and/or PTSD. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, May 2012, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran states that he developed a bilateral eye disability (other than already service-connected bilateral pterygium) due to his sensitivity to arid conditions, such as central Texas, where he was stationed at in service.  See Board Hearing Transcript (Tr.) at 13.  Specifically, he states that he continuously used eye drops during service, whereas before, he only used them once in a while.  Id. at 14.  The September 2010 VA examination report reveals diagnoses of bilateral dry eye syndrome and bilateral perimacular retinal degeneration.  The examiner opined the perimacular retinal degeneration was not related to microwave radio frequency exposure in service, but did not opine as to whether it was caused by any other in service condition or event.  He also did not provide an opinion as to the etiology of the Veteran's bilateral dry eye syndrome.  Accordingly, an updated addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA attempts to provide an examination, it must be adequate for adjudication purposes).

The Veteran asserts that he has PTSD, which had its onset in service following several traumatic experiences.  See Board Hearing Tr. at 3.  A review of the evidence of record contains conflicting findings on whether the Veteran is actually currently diagnosed with PTSD.  His VA treatment records are replete with PTSD diagnoses entered by multiple VA medical professionals, who have furnished him longstanding, ongoing mental health care for treatment of PTSD.  See, e.g., January 2008, May 2011, and May 2014 VA treatment records.  However, VA examiners in both November 2011 and March 2014 VA examination reports concluded that the Veteran did not have a current diagnosis of PTSD.  

The November 2011 VA examiner noted that he did not give a PTSD diagnosis because the Veteran did not mention re-experiencing the trauma during the exam.  However, this contradicts VA treatment records and the Veteran's statements, in which he has consistently maintained that he has flashbacks and disturbing visions that still currently affect him.  See, e.g., November 2011 VA treatment record.  The 2014 VA examiner did not provide any reason as to why she did not diagnose the Veteran with PTSD or give any rationale reconciling the diagnoses of PTSD reflected in the VA treatment records.  She also did not analyze the various criteria necessary for diagnosing PTSD or consider whether the Veteran's current mental health diagnoses, including service-connected psychiatric disorders, did or did not warrant a PTSD diagnosis.  Thus, an addendum opinion is needed to clarify whether he has PTSD and whether it is related to service or his other service-connected psychiatric disability.  Barr, supra.  

Finally, the Veteran asserts that his sleep apnea had its onset during service.  Specifically, he testified that that he experienced symptoms while in service, and the symptoms continued after service.  He stated that before he did not know that sleep apnea was a medical condition until he was diagnosed with it after undergoing a sleep study post service, but that he had always described the symptoms of sleep apnea and was just unable to correctly classify it by name.  See Board Hearing Tr. at 9.  He also asserts that his sleep apnea is secondary to service-connected major depressive disorder NOS and/or PTSD.  Id.  The evidence of record shows a diagnosis of sleep apnea, but there are no opinions of record.  Thus, an opinion as to the nature and etiology of his sleep apnea is warranted.  Any outstanding records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then, obtain an addendum opinion from the September 2010 VA examiner (or another qualified examiner, if unavailable) to determine the nature and etiology of the Veteran's bilateral eye disability other than bilateral pterygium.  A new examination is only required if deemed necessary by the examiner.

Following a review of the claims file, the examiner is asked to address the following:

(a)	Identify all bilateral eye disabilities other than bilateral pterygium diagnosed since May 2012, to include dry age-related macular degeneration, cataracts, and dry eye syndrome.  See December 2014 VA treatment record.  If any of the above diagnoses are not warranted, please reconcile this finding with the diagnoses in the VA treatment records.

(b)	For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability:

(1) had its onset in or is otherwise related to service, to include as a result of exposure to microwave radio frequency and/or sensitivity to environmental conditions (arid climate);

(2) is proximately due to service-connected bilateral pterygium; or

(3) has been aggravated (permanently worsened) by service-connected bilateral pterygium.

A complete rationale must be provided for all opinions.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative.

3. Then, obtain an addendum opinion from a VA psychiatrist or psychologist addressing the nature of his psychiatric disorder.  A new examination is only required if deemed necessary by the examiner.  After a review of the claims file, the examiner should address the following:

   (a)	Explicitly rule in or exclude a diagnosis of PTSD.

(b)	If a diagnosis of PTSD is not warranted, please reconcile this finding with the multiple diagnoses of PTSD reflected in the VA treatment records. 

(c)	If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity. 

(d) If a diagnosis of PTSD is warranted and is not due to fear of hostile military or terrorist activity, specify the stressor or stressors upon which that diagnosis is based.

(e)  If a diagnosis of PTSD is warranted and is not due to fear of hostile military or terrorist activity, please opine whether it is at least as likely as not (50 percent or greater probability) (1) proximately due to or (2) aggravated (permanently worsened) by major depressive disorder NOS.

A complete rationale must be provided for all opinions.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative.

4. Then obtain a medical opinion as to etiology of the Veteran's sleep apnea.  The entire claims file should be made available to and reviewed by the examiner.  An examination is only required if deemed necessary by the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea:

(a)	had its onset in or is otherwise related to service, to include as a result of the Veteran's report of sleep apnea symptoms in service; (In addressing this question, please address the Veteran's May 2017 hearing testimony and the June 2012, October 2012 and May 2017 lay statements of record)

(b)	is proximately due to service-connected major depressive disorder NOS (and/or PTSD, if so diagnosed and related to service); or

(c)	has been aggravated (worsened) by service-connected major depressive disorder NOS (and/or PTSD, if so diagnosed and related to service).

A complete rationale must be provided for all opinions.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative.

5. Then readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




